                                                                                          E-FILED
                                                            Tuesday, 15 January, 2019 04:26:25 PM
                                                                     Clerk, U.S. District Court, ILCD
                    UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

NATURAL RESOURCES DEFENSE                  )
COUNCIL, RESPIRATORY HEALTH                )
ASSOCIATION, and SIERRA CLUB,              )
INC.,                                      )
                                           )      Case No. 1:13-cv-1181
      Plaintiffs,                          )
                                           )
             v.                            )
                                           )
ILLINOIS POWER RESOURCES                   )
GENERATING, LLC,                           )
                                           )
      Defendant.                           )

                             OPINION & ORDER

      This matter is before the Court on Plaintiffs’ Motion for Partial Summary

Judgment on Remedy (Doc. 184) and Defendant’s Motion for Summary Judgment

Concerning Injunctive Relief (Doc. 180). Each motion has been fully briefed, and the

Court has determined oral argument is not necessary. (Doc. 226). The parties have

submitted supplemental briefing at the Court’s direction (Docs. 227, 228, 232, 233).

The motions are therefore ripe for decision. For the reasons explained below, both

motions are DENIED.

                                   BACKGROUND1

      The Edwards Power Station (Edwards) is a coal-fired power plant located in

Bartonville, Illinois. It has been owned and operated by Defendant Illinois Power


1 The facts in this section are drawn from the undisputed facts determined by the
Court from the parties’ summary judgment briefing and the Court’s Opinion & Order
in this case on August 23, 2016, Nat. Res. Def. Council v. Ill. Power Res., LLC, 202 F.
Supp. 3d 859 (C.D. Ill. 2016) (NRDC), and procedural history is from the docket.
Resources Generating, LLC, (IPRG) since December 2, 2013.2 Edwards has two

smokestacks; one smokestack serves Unit 2 and served Unit 1 until it was retired on

January 1, 2016, and the other smokestack serves Unit 3. The two stacks are within

1,000 feet of each other. Edwards is subject to emission requirements designed to

ensure compliance with the ambient air quality standards established by the United

States Environmental Protection Agency (EPA) under the Clean Air Act, 42 U.S.C.

§§ 7409-10. This case concerns requirements from the Illinois State Implementation

Plan (SIP) implementing the Clean Air Act and the operating permit issued to

Edwards by the Illinois Environmental Protection Agency (IEPA) on June 10, 2004,

as revised on July 1, 2004, pursuant to the SIP.3 Among other things, the SIP and

operating permit limit the amount of particulate matter (PM) Edwards may emit and

the opacity of the plume emanating from Edwards’s two smokestacks.4 See 35 Ill.

Admin. Code §§ 212.202, 212.203, 212.123; (Doc. 104-8 at 1-2).

      Plaintiffs are three not-for-profit environmental organizations.5 On April 18,

2013, Plaintiffs filed the instant lawsuit alleging Edwards had violated both its

opacity and PM emission standards. (Doc. 1). The liability period in this case began

April 18, 2008, and ended June 30, 2014. During that period, Edwards reported to


2 When IPRG assumed ownership of Edwards, it also assumed the prior owner’s
liability.
3 Further discussion of this scheme of requirements and its legal force relating to

Edwards may be found in this Court’s decision on liability, NRDC, 202 F. Supp.3d
859.
4 Particulate matter is “any solid or liquid material, other than water, which exists

in finely divided form,” 35 Ill. Admin. Code § 211.4510, and opacity is “that fraction
of light, expressed in percent, which when transmitted from a source through a
smoke-obscured path, is prevented from reaching the observer,” 35 Ill. Admin. Code
§ 211.4130.
5 A fourth Plaintiff was voluntarily dismissed. (Doc. 55).



                                          2
IEPA 2,949 instances in which it had an average opacity of greater than thirty

percent for six minutes or longer. Relying on these reports, Plaintiffs sought summary

judgment on the issue of liability for opacity exceedances where the quarterly reports

did not indicate Edwards was in a state of startup, malfunction, or breakdown and

where, though the quarterly reports indicated a state of malfunction or breakdown,

no report was submitted to the IEPA. Pursuant to 35 Ill. Admin. Code §

212.124(d)(2)(A), these opacity exceedances would legally constitute violations of the

PM limitations. Plaintiffs did not move on the exceedances identified as being

associated with startup, identified as being associated with malfunction or

breakdown where a report was submitted to IEPA, or PM exceedances within 60 days

prior to a PM stack test conducted by Defendant. (Doc. 104-1 at 15-16).

      The Court’s decision on liability speaks for itself, yet because the parties have

raised disagreements regarding it this Opinion must speak for it as well. Suffice it to

say, the Court held Defendant (1) had not proven it had not violated its PM

limitations under the sole method available to it, (2) could not make out a malfunction

or breakdown defense on exceedances during periods not reported to the IEPA in

accordance with its operating permit, (3) was liable for opacity exceedances that

occurred while Edwards was offline, and (4) was not liable for the presumed PM

exceedances at such times. NRDC, 202 F. Supp. 3d at 874–887. Therefore, the Court

granted summary judgment to Plaintiffs on all exceedances in they moved on in




                                          3
Counts One, Two, and Three except for the presumed PM exceedances that occurred

while Edwards was offline. Id. at 887.6

      That was August 2016. In the intervening years, the Court certified three

questions for interlocutory appeal under 28 U.S.C. § 1292(b) (Doc. 130), but a divided

panel of the Seventh Circuit denied Defendant’s petition for permission to appeal

(Doc. 132). The parties then stipulated to the dismissal of Illinois Power Resources,

LLC, IPRG’s then-parent company and co-defendant, against whom Plaintiff had not

moved for summary judgment, a claim on which Plaintiff had not requested summary

judgment, and the exceedances associated with Counts One, Two, and Three

Plaintiffs did not move for summary judgment on. (Doc. 135). The Court denied a

request for trial by jury on the facts underlying the damages calculation. (Doc. 144).

Following discovery, the parties filed the instant motions on August 31, 2018. (Docs.

180, 184). In the ensuing flurry of briefing, Defendant sought to exclude the testimony

of Dr. Joel Schwartz, one of Plaintiffs’ expert witnesses, and to strike a declaration

by Ian Fisher, counsel for Plaintiff Natural Resources Defense Council. (Docs. 183,

203). The Court denied both requests as well as Plaintiffs’ request for oral argument

on both motions. (Doc. 226). The Court also ordered supplemental briefing on the

Illinois SIP. (Docs. 227, 228).

      The facts have continued to develop. IPRG’s ultimate parent company became

Vistra Energy Corporation rather than Dynegy Incorporated. (Doc. 191).

Additionally, Plaintiffs allege thousands more violations of the opacity standards



6This summary does not discuss the Court’s ruling that Plaintiffs have standing
because that issue is not germane to the instant motions.

                                          4
have occurred between the end of the liability period and the present. And as

mentioned above, one of Edwards’s three units was retired. Against this backdrop,

the Court turns to the parties’ cross-motions for partial summary judgment.

                                  LEGAL STANDARD

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “A genuine dispute of material fact exists ‘if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’ ” Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “The nonmovant bears the

burden of demonstrating that such genuine issue of material fact exists.” Aregood v.

Givaudan Flavors Corp., 904 F.3d 475, 482 (7th Cir. 2018).

      The parties are required to support their assertions that a fact is disputed or

cannot be genuinely disputed through citations to evidence in the record. Horton v.

Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). The Court views the record in the light

most favorable to the nonmovant and draws all reasonable inferences in favor of the

nonmovant. BRC Rubber & Plastics, Inc. v. Continental Carbon Co., 900 F.3d 529,

536 (7th Cir. 2018). The Court “must resist the trap of assessing the credibility of

witnesses, choosing between competing inferences or balancing the relative weight of

conflicting evidence.” Khan v. Midwestern U., 879 F.3d 838, 840 (7th Cir. 2018). But

inferences “supported by only speculation or conjecture will not defeat a summary

judgment motion.” Carmody v. Bd. of Trs. of the U. of Ill., 893 F.3d 397, 401 (7th Cir.




                                           5
2018) cert. denied, No. 18-6160, 2019 WL 113249 (U.S. Jan. 7, 2019) (citation

omitted).

       In reviewing cross-motions for summary judgment, the Court considers the

motions separately and construes the record in the light most favorable to the

nonmoving party, which differs depending which motion is being considered. Schlaf

v. Safeguard Prop., LLC, 899 F.3d 459, 465 (7th Cir. 2018) (quoting Hendricks-

Robinson v. Excel Corp., 154 F.3d 685, 692 (7th Cir. 1998)). The parties are required

to satisfy the standard as moving parties on their respective motions and as

nonmoving parties when opposing the other side’s motion.

                                       DISCUSSION

       Plaintiffs move for summary judgment on nine declarations of law which would

narrow, but not settle, issues relating to the calculation of civil penalties and their

request for injunctive relief. Defendant moves for summary judgment denying

Plaintiffs’ request for injunctive relief.

   I. Plaintiffs’ Motion for Partial Summary Judgment

       Plaintiffs’ Motion for Partial Summary Judgment on Remedy (Doc. 184) asks

the Court to make nine declarations which, according to Plaintiffs, would “help focus

and lay the groundwork for trial.” (Doc. 184-1 at 8). These declarations, Plaintiffs

claim, may be made pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-

2202, and Federal Rule of Civil Procedure 56. (Doc. 184-1 at 24).

       The Declaratory Judgment Act provides a remedy, not an intermediate

litigation tool. Indeed, § 2201 is entitled “Creation of remedy.” See also Wilton v. Seven

Falls Co., 515 U.S. 277, 288 (1995) (“By the Declaratory Judgment Act, Congress


                                             6
sought to place a remedial arrow in the district court’s quiver . . . .”). This is apparent

from the plain text: “Any . . . declaration [under the Act] shall have the full force and

effect of a final judgment or decree and shall be reviewable as such.” § 2201. Plaintiffs

do not want a final decree and do not want a remedy. Rather, they seek to “narrow

the issues for trial.” (Doc. 184-1 at 40). The Declaratory Judgment Act is not meant

to take the place of motions in limine or, for that matter, partial summary judgment.

To the extent the Court would be authorized to grant these declarations under the

Declaratory Judgement Act in the first place, it declines to exercise its discretion to

do so. Wilton, 515 U.S. at 288 (“In the declaratory judgment context, the normal

principle that federal courts should adjudicate claims within their jurisdiction yields

to considerations of practicality and wise judicial administration.”).

       However, Rule 56(a) allows the Court to grant summary judgment on a part

of a claim or defense. Plaintiffs’ requested declarations that are a cognizable part of

a claim or defense may therefore be granted pursuant to Rule 56(a), provided there

is no genuine dispute as to any material fact.

      A. The Clean Air Act Background and the Requested Declarations

      The Clean Air Act provides for a penalty of not more than $25,000 per day for

each violation7 and requires this Court consider and weigh seven factors, along with

any other considerations justice requires, in setting the appropriate penalty. 42

U.S.C. § 7413(b), (e). The factors, listed in 42 U.S.C. § 7413(e)(1), are:

      (1) “[T]he size of the business”;
      (2) “the economic impact of the penalty on the business”;

7This amount is adjusted for inflation; for the violations at issue prior to January 12,
2009, the maximum adjusted penalty is $32,500, and for the violations after January
12, 2009, the maximum penalty is $37,500. 40 C.F.R. § 19.4.

                                            7
      (3) “the violator’s full compliance history and good faith efforts to
          comply”;
      (4) “the duration of the violation as established by any credible evidence
          (including evidence other than the applicable test method)”;
      (5) “payment by the violator of penalties previously assessed for the
          same violation”;
      (6) “the economic benefit of noncompliance”; and
      (7) “the seriousness of the violation.”

      “Courts generally presume that the maximum penalty under the Clean Air Act

should be imposed, and then consider the factors described in § 7413(e) to determine

what degree of mitigation, if any, is proper.” Sierra Club v. Khanjee Holding (US)

Inc., 655 F.3d 699, 707 (7th Cir. 2011). Another approach courts have used is

determining “the economic benefit a violator gained by non-compliance . . . and then

adjust[ing] upward or downward.” Pound v. Airosol Co., Inc., 498 F.3d 1089, 1095

(10th Cir. 2007). These two approaches are referred to as the “top down” and “bottom

up” approaches, respectively. Id.

      Plaintiffs’ requested declarations are mostly aimed at the process of calculating

penalties. First, Plaintiffs seek a declaration that “[t]he Clean Air Act provides for

IPRG to pay $44,965,000 in civil penalties for its violations during the liability

period.” (Doc. 184 at 1). Second, Plaintiffs ask the Court to declare “[n]o one has paid

any penalties for IPRG’s violations,” going to the fifth factor the Court must weigh.

(Doc. 184 at 1). Third, Plaintiffs request a ruling this Court must account for the full

liability period with respect to factors 3, 4, 6, and 7. (Doc. 184 at 1). Fourth is a

declaration the Court “will order IPRG to pay penalties that exceed the economic

benefit of noncompliance.” (Doc. 184 at 1). The fifth, sixth, and seventh requested

rulings go to the economic impact of the penalty on Defendant. Plaintiffs ask the

Court to declare this factor requires Defendant to show penalties would be ruinous or

                                           8
disabling, Defendant’s corporate parents’ finances are relevant, and Defendant does

not qualify for a reduction based on the economic impact of the penalty. (Doc. 184 at

1-2). Eighth, Plaintiffs seek a declaration the Court will account for violations since

the end of the liability period in determining injunctive relief. (Doc. 184 at 2). Ninth,

Plaintiffs ask the Court to declare Defendant has violated the Clean Air Act at

Edwards several thousand times since the end of the liability period. (Doc. 184 at 2).

       These declarations fall into three categories. The first declaration is the only

one to address a definite monetary amount. The second through seventh declarations

are aimed at either defining the contours of the statutory factors this Court must

consider. The eighth and ninth declarations are largely focused on Plaintiffs’ request

for injunctive relief.

       B. A Narrow Dispute of Material Fact Exists with Respect to the Maximum
          Penalty

       Due to some semantic confusion, the first order of business is to state exactly

what Plaintiffs’ first requested declaration would mean. Defendant appears to read

“provides for a penalty” as “mandates,” while Plaintiffs read it as “allows for.” See

(Docs. 184-1 at 24-25, 200 at 62, 212 at 53)) The Court understands Plaintiffs’ request

to be for a declaration of the maximum penalty allowable under 42 U.S.C. § 7413(b),

not the penalty to be imposed.

       This is a discrete issue which can be properly resolved on summary judgment

if there is no dispute of material fact. As discussed above, the Clean Air Act allows

for “a civil penalty of not more than $25,000 per day for each violation” when an entity

has violated “any requirement or prohibition of an applicable implementation plan or

permit.” 42 U.S.C. § 7413(b)(1). This penalty is adjusted for inflation, also as

                                           9
discussed above. 40 C.F.R. § 19.4. If there is not or cannot be a genuine dispute as to

the number of violations or the dates on which those violations occurred, the Court

can easily determine the maximum penalty.

      The parties disagree about whether the number of exceedances was

determined in the Court’s decision on liability. Plaintiffs state the Court found

Defendant liable for 2,632 unexcused opacity exceedances (Doc. 184-1 at 12), while

Defendant maintains the ruling “did not quantify the number of opacity events to

which the ruling applied” and contests the list of 2,632 opacity exceedances by noting

three instances where duplicate events are listed (Doc. 200 at 16-17).

      During the liability period, Plaintiffs alleged there were a total of 2,949

individual opacity exceedances at Edwards. NRDC, 202 F. Supp. 3d at 864. The

Court’s decision on liability granted Plaintiffs summary judgment “on all opacity

exceedances in Counts One and Two for which they have moved for summary

judgment, and granted summary judgment to Plaintiffs on all exceedances for which

they have moved for summary judgment with respect to Count Three except for those

opacity exceedances that occurred while the relevant unit was off-line.” Id. at 887.

Counts One and Two referred to opacity violations at Edwards where no malfunction

or breakdown was reported to IEPA as required by Edwards’s operating permit and

the SIP. Id. at 864. Count Three transforms, by operation of law, all the opacity

standards violations into PM violations. Id. at 864–65. Plaintiffs did not move on all

exceedances included in those Counts. (Doc. 104-1 at 15-16). The Court granted

summary judgment for Defendant on an affirmative defense which excluded from the




                                          10
PM violations—but not the opacity violations—instances where the relevant unit was

offline. NRDC, 202 F. Supp. 3d at 887.

      It is two and a half years too late for Defendant to argue about whether it is

liable for exceedances identified by Plaintiffs in their summary judgment motion on

liability. Plaintiffs’ memorandum of law in support of that motion clearly explained

which opacity exceedances were being moved on. (Doc. 104-1 at 15-16). Those

exceedances were set forth in spreadsheets appended to Plaintiffs’ motion. (Docs. 104-

4; 104-5). Defendant did not dispute the individual instances in Counts One and Two

moved on at the time. Moreover, in the Stipulation of Voluntary Dismissal (Doc. 135),

Defendant agreed “[o]pacity exceedances excluded from Plaintiffs’ Motion for Partial

Summary Judgment . . . as indicated in” an exhibit attached were to be voluntarily

dismissed. So, Defendant has waived any argument it is not liable for individual

opacity exceedances in Plaintiffs’ original list as it applies to exceedances in Counts

One and Two which Plaintiffs moved for summary judgment on. Defendant has also

waived the argument any exceedances on that list were not exceedances in Counts

One and Two moved on to the extent they are not identified in Exhibit One of the

Stipulation of Voluntary Dismissal (Doc. 135-1) as not such.

      The only arguments left to Defendant are that specific instances were not on

the original list or were marked to be dismissed with the Stipulation of Voluntary

Dismissal. Because Defendant’s dispute with regard to the number of violations does

not take this form, the argument Defendant makes in response to Plaintiffs’ current

motion is waived. Consequently, no genuine issue of material fact is possible

regarding the number of opacity violations except that instances have been


                                          11
improperly added or not removed. The parties should therefore be able to stipulate to

the number of violations found in the liability phase. The Court expended

considerable judicial resources to ensure a thorough and correct resolution of

Defendant’s liability. Defendant would do well to wait to challenge its liability on

appeal rather than arguing at the edges about the Court’s ruling.

      Defendant further argues violations are double counted by being counted as

violations of both the opacity and PM standards. If that argument was correct, the

Court would not need to consider whether Plaintiffs set forth the correct number of

PM violations. But the statute clearly states the penalty is assessable for each

violation, 42 U.S.C. § 7413(b), and the opacity and PM violations are separately

enforceable. Defendant’s cursory argument that an instance which is both a PM and

an opacity violation constitutes only one violation does not persuade the Court

otherwise.

      However, the number of violations of PM standards cannot be determined on

summary judgment. Because the Court found Defendant had an affirmative defense

for instances where the unit was offline, the decision on liability “grant[ed] summary

judgment to Plaintiffs on all exceedances for which they have moved for summary

judgment with respect to Count Three except for those opacity exceedances that

occurred while the relevant unit was off-line.” NRDC, 202 F. Supp. 3d at 887.

Plaintiffs note Defendant identified 224 instances that fall into this category, but this

was not an exhaustive list. (Doc. 212 at 12 (citing Doc. 116 at 12 n.20)). The Court’s

ruling reflected that uncertainty. NRDC, 202 F. Supp. 3d at 887. Defendant has now

claimed the actual number of exceedances excused by that affirmative defense is 250.


                                           12
(Doc. 200 at 24). Since Plaintiffs do not concede this number or alter their total to

account for it, the exact number of PM violations Defendant is liable for remains in

dispute. The Court therefore cannot grant summary judgment on the maximum

penalty. The Court denies Plaintiffs’ request for a declaration of the maximum

penalties under the Clean Air Act on this narrow ground. But the Court trusts that

Defendant, reminded of arguments waived and stipulations made, will bear in mind

the limited arguments available to it as this case proceeds.

      Additionally, Plaintiffs’ calculation of the maximum allowable penalty

disregarded violations of the same type occurring on the same day, instead applying

the maximum amount only to days on which violations occur. (Doc. 184-1 at 25-27).

This generosity seems potentially inconsistent with the language of the Clean Air

Act. In 1990, Congress amended the penalty provisions of the Clean Air Act, changing

the relevant language from “per day of violation” to “per day for each violation.”

United States v. Midwest Suspension & Brake, 824 F. Supp. 713, 734 n.28 (E.D. Mich.

1993). The Senate Report explains this aspect of the amendment “clarifies that the

maximum statutory penalty may be assessed for each day of each violation.” S. Rep.

No. 228, 101st Cong., (1990), reprinted in 1990 U.S.C.C.A.N. 3385, 3748. If the Court

determines the statutory maximum penalty, it would be inclined to count each

violation rather than disregarding certain violations as Plaintiffs suggest.

      C. Summary Judgment is Not Appropriate for Declarations That Are Not a
         Distinct Part of a Claim

      Federal Rule of Civil Procedure 56(a) allows a party to seek summary judgment

on any “claim or defense—or [a] part of [a] claim or defense.” The authorization to

grant partial summary judgment was added in 2010 to make explicit that summary

                                          13
judgment may be sought and granted “not only as to an entire case but also as to a

claim, defense, or part of a claim or defense.” Fed. R. Civ. P. 56(a) advisory

committee’s note to 2010 amendment. The Seventh Circuit has instructed, “[a]

request for partial summary judgment can serve a useful brush-clearing function

even if it does not obviate the need for a trial, and it may also facilitate the resolution

of the remainder of the case through settlement.” Hotel 71 Mezz Lender LLC v. Nat’l

Ret. Fund, 778 F.3d 593, 606 (7th Cir. 2015) (Hotel 71) (citation omitted); see also

BBL, Inc. v. City of Angola, 809 F.3d 317, 325 (7th Cir. 2015) (“At the summary-

judgment stage, the court can properly narrow the individual factual issues for trial

by identifying the material disputes of fact that continue to exist.” (emphasis in

original)). However, the Seventh Circuit also explained “that a party should not

pursue a needlessly piecemeal litigation strategy.” Hotel 71, 778 F.3d at 606.

      The issue with the statutory factors is that Plaintiffs are not asking for

summary judgment on a discrete portion of a claim, but rather isolated decisions on

a test mandated by Congress. The purpose of the factors set forth in 42 U.S.C. §

7413(e) is to “achieve an equitable mitigation (if any is warranted in a particular

case).” United States v. Anthony Dell’Aquilla, Enters. & Subsidiaries, 150 F.3d 329,

339 (3d Cir. 1998); cf. Tull v. United States, 481 U.S. 412, 427 (1987) (“[H]ighly

discretionary calculations that take into account multiple factors are necessary in

order to set civil penalties under the Clean Water Act.”).8 The Court finds this to be




8“The penalty provisions of the [Clean Air Act] and the Clean Water Act (CWA) are
virtually identical; thus CWA cases are instructive in analyzing issues arising from
the [Clean Air Act].” Pound¸ 498 F.3d at 1094 n.2.

                                            14
an instance “where summary judgment is too blunt a weapon with which to win the

day.” Miller v. Gen. Outdoor Advert. Co., 337 F.2d 944, 948 (2d Cir. 1964).

      To illustrate, one of the requested declarations is that Defendant must show

economic penalties would be “ruinous or disabling” to qualify for a reduction. (Doc.

184-1 at 32). Plaintiffs cite In re Oil Spill, 148 F. Supp. 3d 563, 565–66, 575 (E.D. La.

2015) to support this point, but that case arose out of the infamous Deepwater

Horizon spill which resulted in thousands upon thousands of barrels of oil and gas

discharging into the Gulf of Mexico. They also cite United States v. Gulf Park Water

Co., Inc., 14 F. Supp. 2d 854, 861, 868 (S.D. Miss. 1998), in which wastewater was

discharged directly into the waters of the United States, causing serious harm. It is

true in these cases the discussions are siloed, but the Court thinks it not impossible

that the mandated equitable mitigation might require allowing a showing of less than

ruinous or disabling penalties if, for instance, the Court found the violation to be

trivial rather than serious. To be quite clear, the Court is not saying the factors

necessarily bleed into one another in this manner. Rather, the Court thinks the

potential that the factors could influence each other, combined with binding precedent

instructing this Court to engage in discretionary, equitable consideration of seven

congressionally mandated factors, means ruling on those factors piecemeal would be

improper.

      In light of this, rulings to curtail or explain a factor do not constitute a part of

a claim, leaving the Court without the ability to rule on Plaintiffs third, fourth, fifth,

sixth, and seventh declarations under Rule 56(a). Even if rulings on individual factors

constituted parts of a claim, it would be inappropriate for the Court to begin weighing


                                           15
the factors independently. The Court denies summary judgment on these

declarations.

      That said, Plaintiffs’ second requested declaration—that no one has paid any

penalties in this case—is factual, established, and undisputed. (Doc. 200 at 70). It is

therefore appropriate to enter an order stating it “is not genuinely in dispute” and

treating it “as established in the case.” Fed. R. Civ. P. 56(g).9

      This logic also applies to Plaintiffs’ eighth requested declaration, which states;

“In determining injunctive relief, the Court must account for IPRG’s Clean Air Act

violations at Edwards since the end of the liability period.” (Docs. 184-1 at 36).

Although Defendant does not dispute this (Doc. 200 at 70), it is not actually part of a

claim. The Court thinks issuing this declaration would be outside of its power under

Rule 56(a).

      D. The Number of Exceedances since the Liability Period

      The final requested declaration seeks a ruling that Defendant has violated the

Clean Air Act on 2,205 instances since the liability period ended. (Doc. 212 at 56).10

This is a discrete factual claim for which summary judgment is appropriate. BBL,

Inc., 809 F.3d at 325. Defendant does not dispute there was a level of opacity which,




9 Defendant also asserts this factor is immaterial because it is designed for situations
with multiple enforcement actions or multiple defendants. (Doc. 200 at 70). Were the
fact immaterial, it would not be possible to enter the Rule 56(g) order. Defendant has
set forth a compelling view of the purpose of this factor. Nevertheless, while this
factor is not at issue in this case, it is not immaterial because Congress requires the
Court to consider it. 42 U.S.C. § 7413(e)(1).
10 Plaintiffs removed six instances between their initial motion and their reply to

address a small number of inconsistencies. (Doc. 212 at 57).

                                            16
if unexcused, would constitute a violation in these 2,205 instances. (Doc. 200 at 10,

26-27, 78). However, Defendant vigorously denies these instances were unexcused.

         Defendant’s first response is the Court should not consider any instances which

met the definition of malfunction or breakdown, even if those instances were not

reported to IEPA as required by the operating permit. (Doc. 200 at 78-79). This is an

attempt to resurrect a defense rejected in the liability phase. NRDC, 202 F. Supp. 3d

at 882–85. The Court stands by its previous reasoning and rejects Defendant’s

argument.

         Defendant’s second line of defense is the 8-minute exemption. The 8-minute

exemption permits opacity greater than 30 percent but less than 60 percent “for a

period or periods aggregating 8 minutes in any 60 minute period” but only from one

emission unit located within 1,000 feet of another emission unit operated by the same

person and “limited to 3 times in any 24 hour period.” 35 Ill. Admin. Code § 212.123(b)

(§ 123(b)).11 The parties disagree about whether any of the exceedances at issue fall

within this exemption. This is an issue of law which may properly be resolved on

summary judgment.




11   The regulation, in its entirety, reads:
         The emission of smoke or other particulate matter from any such
         emission unit may have an opacity greater than 30 percent but not
         greater than 60 percent for a period or periods aggregating 8 minutes in
         any 60 minute period provided that such opaque emissions permitted
         during any 60 minute period shall occur from only one such emission
         unit located within a 305 m (1000 ft) radius from the center point of any
         other such emission unit owned or operated by such person, and
         provided further that such opaque emissions permitted from each such
         emission unit shall be limited to 3 times in any 24 hour period. § 123(b).

                                            17
      The interpretation of § 123(b) is a matter of first impression. The parties have

not provided, and the Court’s research has not uncovered, any decision from any court

or administrative agency applying this section. This question was not reached earlier

in this case because Defendant did not dispute Plaintiffs’ application of the 8-minute

rule to the exceedances at issue during the liability period at the liability phase.12

          1. The 8-Minute Exemption Applies to Rolling Periods

      An initial disagreement is whether the 8-minute exemption applies to hours

starting on the hour and days starting at midnight—Defendant’s preferred reading

(Doc. 200 at 82)—or rolling periods—Plaintiffs’ preferred reading (Doc. 212 at 56)—

which requires determining the 60-minute period with reference to an individual

exceedance in determining if it is exempt. The disagreement is, in reality, the familiar

fight that occurs when regulatory text and regulatory history diverge. The applicable

text says any 60-minute period and any 24-hour period. This text clearly directs the

rolling method. However, Defendant provides a document from the Illinois Pollution

Control Board from the promulgation of the rule which describes the rule as allowing

eight minutes in any hour and three times daily. (Doc. 200-5 at 15).

      “Courts interpreting a regulation first look to the regulation’s text, and look

past it only ‘when it is ambiguous or where a literal interpretation would lead to an

absurd result or thwart the purpose of the overall statutory scheme.’ ” NRDC, 202 F.


12By not disputing the application of the 8-minute exemption to those exceedances,
Defendant has waived this argument with respect to the exceedances determined at
the liability phase. Any error in Plaintiffs’ methodology would therefore not relieve
Defendant of liability on any such exceedances. The Court will view unfavorably
attempts by Defendant to use the discussion of the 8-minute exemption here to
mitigate penalties for the violations which occurred in the liability period by claiming
some or all of those violations were subject to the 8-minute exemption.

                                           18
Supp. 3d at 876 (quoting First Nat’l Bank of Chicago v. Standard Bank & Tr., 172

F.3d 472, 477 (7th Cir. 1999)). The text here is clear, and it directs using rolling

periods. Therefore, the Court finds the regulation contemplates rolling periods.

         2. The 8-Minute Exemption is Not Lost When There Are More Than
            8 Minutes of Exceedance

      Defendant next argues Plaintiffs err by assuming the 8-minute exemption does

not exclude eight minutes of exceedance even if more than 8 minutes of exceedance

occur within a 60-minute period. In other words, if there are two 8-minute

exceedances within an hour, Plaintiffs would count two violations and Defendant

would count one. Similarly, Defendant argues even if there are more than three

opacity exceedance events subject to the rule in a 24-hour period, three exceedances

should still be excluded from the total number of violations.

      The text of the regulation is quite clear on its face about the 24-hour period:

“[S]uch opaque emissions permitted from each such emission unit shall be limited to

3 times in any 24 hour period.” § 123(b) (emphasis added). The language sets a limit

of three exceedances per 24 hours. Therefore, the Court holds that where more than

three exceedances which would be exempted by the 8-minute exemption occur within

a 24-hour period, three exceedances are not violations while the remaining

exceedances are.

      The regulatory text also indicates the 8-minute exemption is not lost when

there are more than 8 minutes of exceedance in a 60-minute period. The regulation

says an emission unit “may have” an opacity which would otherwise be an exceedance

“for a period or periods aggregating 8 minutes in any 60 minute period” and refers to

these emissions as being “permitted.” § 123(b). Nothing in the regulation suggests

                                         19
this permitted period of exceedance is nullified by violations that occur once the

exemption has been used.

      The regulatory history and purpose of the regulation support this reading.

Defendant has submitted a document in which the Illinois Pollution Control Board

promulgated the rule and explained its purpose. (Doc. 200-5). The Board explained

“the danger of inadvertent” exceedances coupled with the “minimal nature of the

problem” justified a “general allowance of not over eight minutes in any hour and not

more than three times daily.” (Doc. 200-5 at 15). From this, the Court concludes the

Board’s intention was the “general allowance” would allow 8 minutes of exceedance

even where more than 8 minutes occurred in one 60-minute period.

         3. Violations Are Not Measured in 6-Minute Averages;
            Consequently, the 8-Minute Exemption Applies by Exempting
            Individual Minutes

      Defendant’s remaining argument against Plaintiffs’ application of the 8-

minute exemption is that Plaintiffs only allows 6 minutes exempted rather than 8.

(Doc. 200 at 80). This is undisputed. But Plaintiffs have used the 6-minute averages

reported by IPRG pursuant to 35 Ill. Admin. Code § 201.405 (§ 405) and reasonably

note this reported data should contain all necessary information to determine if a

violation has occurred. (Doc. 212 at 56-57 n.13). The problem, succinctly stated, is

how to exempt a period aggregating 8 minutes from violations which, Defendant

asserts, occur when the average opacity in a 6-minute period exceeds 30%, where data

are reported in 6-minute averages.

      To explain the Illinois regulations, it is necessary to briefly discuss the history

of opacity measurements. The Ringelmann Chart was a widely accepted method of



                                          20
measuring opacity in 1972 when § 123(b) was adopted. See Air Pollution Variance Bd.

of Colo. v. W. Alfalfa Corp., 416 U.S. 861, 863 n.1 (1974) (“The Ringelmann test is

generally sanctioned for use in measuring air pollution.”). The basic method involved

comparing the color of a plume to a chart which, viewed from a distance, presented

varying shades of grey. People v. Int’l Steel Corp., 226 P.2d 587, 590–91 (Cal. App.

Dep’t Super. Ct. 1951). As far as the Court’s research has revealed, using the

Ringelmann Chart did not require averaging periods or any particular time

increment between observations. In 1974, EPA stopped using the Ringelmann Chart

in favor of “Method 9,” which requires a visual observer to determine opacity every

15 seconds in a 6-minute period. Visible Emissions Field Manual EPA Methods 9 and

22, EPA, 3, 4 (1993) https://www3.epa.gov/ttn/emc/methods/VEFieldManual.pdf. The

Illinois Pollution Control Board subsequently adopted Method 9 and a 6-minute

averaging period for reporting in the SIP. 35 Ill. Admin. Code. §§ 201.405(c), 212.109

(§ 109).

       The question is whether the incorporation of Method 9 as a method of

determining opacity also altered the Illinois SIP to measure violations in 6-minute

average opacity. If § 123(a) was revised by the incorporation of Method 9, applying

the 8-minute exemption becomes nigh impossible because § 123(b) does not

contemplate 6-minute increments, but rather applies to periods aggregating 8

minutes (most likely aggregated through 1-minute average opacity data).13 Indeed,


13By contrast, in the regulation providing for adjusted opacity standards procedures,
35 Ill. Admin. Code 212.126(a)(4), which is not at issue in this case, the Illinois
Pollution Control Board created an exemption which did contemplate 6-minute
average opacity, allowing “opacity for one six-minute averaging period in any 60
minute period to exceed the adjusted opacity standard.”

                                         21
the interaction between the purportedly revised-by-reference § 123(a) and the

unrevised § 123(b) would open a veritable Pandora’s Box of regulatory snarls. The

vexing questions which might be unleashed include whether the periods aggregating

8 minutes referenced in § 123(b) include minutes above the 30% limitation in § 123(a)

but not part of a 6-minute average over 30%, what criteria are used to determine

which 8 minutes are exempted, and, perhaps most challengingly, how to apply the 6-

minute averaging period after one or more minutes in the original period are

exempted by the 8-minute exemption. Because § 123(b) was never written or revised

with 6-minute average opacity measurements in mind, if raised these questions

might have no answer. This cuts against the argument that § 123(a) was revised by

incorporation to measure violations in 6-minute average opacity.

      The plain text of § 123(a) does not require a 6-minute average opacity above

30% to complete a violation. Id. (“No person shall cause or allow the emission of smoke

or other particulate matter, with an opacity of greater than 30 percent, into the

atmosphere from any emission unit . . . .”). Defendant provides evidence suggesting

IEPA believes the Illinois Pollution Control Board incorporated 6-minute averaging

into the violation standard, whereby a violation is only complete when there is an

average opacity of above 30% in a 6-minute period. (Doc. 233-4 at 31-32 n.23). And

yet, the regulatory history indicates that particular dog didn’t bark, Church of

Scientology of Cal. v. IRS, 484 U.S. 9, 17–18 (1987); there is no discussion whatsoever

of changing the amount of time necessary to determine a violation in the regulatory




                                          22
history cited by the parties.14 Moreover, IEPA’s views are not necessarily the views

of the Illinois Pollution Control Board. See Ill. EPA v. Ill. Pollution Control Bd., 896

N.E.2d 375 (Ill. App. Ct. 2008). Plaintiffs, relying primarily upon the text of the

regulation and the lack of regulatory history showing an intent to change, argue a 6-

minute averaging period is not necessary for a violation of § 123(a).

      The answer to whether § 123(a) was amended sub silentio by incorporation lies

tangled in a thicket of regulations. Violations of § 123 are determined by certain

methods set out in 35 Ill. Admin. Code § 212.125 (§ 125). Among those methods are

“visual observations conducted in accordance with Section 212.109.” § 125(a). In turn,

§ 109 provides “measurements of opacity shall be conducted in accordance with

Method 9, 40 CFR part 60, Appendix A.” However, § 109 provides an important

limitation: Method 9 applies “except for the methods of data reduction when applied

to Sections 212.122 and 212.123.” (emphasis added). And while Method 9 does require

observations be collected over a 6-minute period, 40 C.F.R. Pt. 60 App. A ¶ 2.4, the

portion of Method 9 which requires opacity to “be determined as an average of 24

consecutive observations recorded at 15-second intervals” (i.e., the 6-minute

averaging period) is in a paragraph entitled “Data Reduction,” 40 C.F.R. Pt. 60 App.

A ¶ 2.5; Visible Emissions Field Manual EPA Methods 9 and 22, EPA, 14-16 (1993).



14Defendant urges a phrase stating, “the proposed regulation sets forth . . . the time
for compliance,” In re Proposed Amendments to 35 Ill. Admin. Code 201, subparts J
& L (Self-Monitoring), case no. R1987-38, 1988 WL 1026539, at *3 (Oct. 6, 1988, Ill.
Pol. Control Bd.), shows the intent to alter the duration of a violation to a 6-minute
averaging period. (Doc. 233 at 5 n.5). This was more likely a reference to 35 Ill. Admin.
Code § 201.408, which, inter alia, requires “that monitoring and recording begin
within 18 months of this Subpart being approved by the USEPA,” subject to certain
exceptions, and is entitled “Compliance Schedules.”

                                           23
The Illinois Pollution Control Board therefore specifically exempted § 123 from

incorporating a six-minute averaging period. The Court thus concludes any emission

of opacity exceeding 30% from a source regulated by § 123(a), if unexcused, violates

the Clean Air Act.

      Defendant has shown IEPA thinks otherwise and has stated as much when

issuing permits. The Court does not consider the effect such statements may have on

whether sources are liable for violations not measured in 6-minute averaging periods.

But the plain language of the rule promulgated by the Illinois Pollution Control Board

overcomes IEPA’s statements with regard to the meaning of the rule and how it

interacts with § 123(b), the instant question.

      Both Plaintiffs and Defendant also point out the reporting requirements in 35

Ill. Admin. Code § 201.405 may be inconsistent with violations being measured in

increments other than 6-minute averages, and in ordering supplemental briefing, the

Court noted a concern that reporting in 6-minute averages might raise issues with

federal regulations requiring State Implementation Plans to impose reporting

requirements that require sources report sufficient data to allow enforcement of the

applicable visible emissions limitations. (Docs. 227 at 1-2, 228 at 1-2); 40 C.F.R. §

51.211 and 40 C.F.R. Pt. 51, App. P. ¶ 4.2. However, this too does not overcome the

plain regulatory text in determining the meaning of § 123. And it would not bear on

Defendant’s liability. See United States v. Cinergy Corp., 623 F.3d 455, 458–59 (7th

Cir. 2010). The Court therefore thinks it unnecessary to discuss the issue further.

      The Court must address one more issue before returning to the application of

the 8-minute exemption. In its supplemental brief, Defendant described § 109 as


                                          24
follows: “Section 212.109 . . . provides, with certain exceptions not applicable here,

that ‘measurements of opacity shall be conducted in accordance with Method 9 . . . .’ ”

(Doc. 233 at 3). As the Court has explained, there is an exception very much

applicable here. The Court would not fault counsel for an incorrect reading of the law,

but here the possibility that an exception would be applicable is apparent: one

exception explicitly says Method 9’s “data reduction”—the name of the paragraph

Defendant cites in the following sentence—does not apply to “Section 212.123”—the

regulation at the heart of this dispute. While counsel has a duty to zealously advocate,

counsel also has a duty of candor to the Court—a duty reinforced by law. See Fed. R.

Civ. P. 11(b)(2), (c)(3).

           4. Applying the 8-Minute Exemption

       There are four limitations on the 8-minute exemption: (1) opacity exceedances

greater than 60% may not be exempted; (2) there may be no exceedances within 60

minutes from another stack within 1000 ft owned or operated by the same person; (3)

the exemption may be applied to a maximum of 8 minutes in any 60-minute period;

and (4) the exemption may be used only 3 times in any 24-hour period. The first and

second limitations are simple to apply, and if either applies to a given exceedance it

may not be exempted by the 8-minute exemption. The third and fourth, however, are

more complex. Because violations are not measured in 6-minute averaging periods,

the 8-minute exemption can be applied by utilizing the 1-minute data from the

Continuous Emissions Monitor System Defendant keeps pursuant to Section 4a of




                                          25
the Permit15 and understanding that every minute where opacity was above 30% is a

violation unless exempted.

      Applying the third limitation requires looking at each potentially exempt

minute of exceedance. To determine whether the 8-minute exemption exempts a

given minute of exceedance, one must look back 59 minutes from that individual

minute. If there are no more than 7 minutes which are exempted by the 8-minute

exemption in that 59-minute period, the 60-minute limitation does not bar exempting

the minute in question.

      Applying the fourth limitation similarly requires retrospection. The use of the

8-minute exemption is “limited to 3 times in any 24 hour period.” § 123(b). This

requires the exemption be used in not more than three 60-minute periods within a

24-hour period. Therefore, one looks back 24 hours from the exceedance in question.

The first use of the 8-minute exemption starts with the first minute the exemption

was used in that 24-hour period. The second use begins with the first minute

exempted more than 59 minutes after the first use, and the third use begins with the

first minute exempted more than 59 minutes after the second use. This is true

regardless of whether the 8-minute exemption exempted any other minutes of

exceedance in any of those 59-minute periods. If no more than 2 such uses occurred

in the 24-hour period preceding the exceedance in question, the 24-hour limit does

not bar exempting the exceedance in question.




15The parties agree the 1-minute data may be appropriately used for this purpose.
(Docs. 232 at 6; 233 at 6).

                                        26
      The Court has expended considerable time and resources to reach this

conclusion. The process described above is the interpretation which best hews to the

text of the regulation and its stated purpose. By employing rolling periods, it ensures

there is never a 60-minute period with more than 8 minutes exempted, nor a 24-hour

period where the exemption is used more than 3 times. By applying the exemption to

the first eligible minutes, this method avoids gamesmanship where sources attempt

to minimize the number of violations by attempting to exempt short violations while

refusing to apply the exemption to longer violations, or where IEPA or private

plaintiffs attempt to maximize violations by taking as many minutes from long

exceedances as possible.

      Moreover, this interpretation of the regulation does not create bad incentives

by allowing a source to abuse the 8-minute exemption by, for example, creating a

fixed period such as an hour starting on the hour at the end of which the source would

have an incentive to pollute if it had not already used its 8-minute allowance of

exceedance. At the same time, this interpretation allows the exemption to fulfill its

purpose of exempting a small number of inadvertent exceedances. That purpose

would be vitiated if, for example, a person applying the exemption had to look forward

as well as backward in determining whether the exemption applied to a specific

minute, which might result in no minutes being exempted at all. In short, the Court’s

interpretation respects the finely reticulated scheme packed into § 123(b) by

providing a solution compatible with both the text and purpose of that provision.

      However, this interpretation differs greatly from the interpretations of either

Plaintiffs or Defendant. For that reason, summary judgment is not appropriate on


                                          27
the precise number of violations which have occurred since the end of the liability

period. However, the Court is hopeful that with the interpretation settled, the parties

will be able to either stipulate to a precise number of exceedances, or at least stipulate

to some number with only a small number of disputed exceedances. Should the

parties prove unable to agree on the number of violations under the standard above,

the Court is willing to entertain another motion for partial summary judgment on

that issue.

   II. Defendant’s Motion for Partial Summary Judgment

      In determining whether injunctive relief is appropriate, this Court must

consider “(1) whether the plaintiff has suffered or will suffer irreparable injury, (2)

whether there are adequate remedies available at law to compensate for the injury,

(3) the balance of hardships, and (4) the public interest.” Sierra Club v. Franklin Cty.

Power of Ill., LLC, 546 F.3d 918, 935 (7th Cir. 2008). Defendant argues Plaintiffs do

not have admissible evidence creating a genuine issue of material fact with respect

to harm and, in the alternative, any harm is outweighed by the costs of injunctive

relief to Defendant and the Peoria area.

      A.      Plaintiffs Have Presented Admissible Evidence of Harm

      Defendant makes four points in its argument Plaintiffs have not shown harm.

It claims (1) opacity itself does not cause harm, (2) Plaintiffs lack evidence that the

amount of PM associated with unexcused opacity exceedances is causing harm or will

cause harm, (3) any current opacity exceedances do not result in a violation of the

applicable PM limit “and thus as a matter of law do not endanger human health and

the environment,” and (4) the PM associated with Edwards does not contribute to an


                                           28
exceedance of the National Ambient Air Quality Standards (NAAQS) in Peoria,

precluding a finding of harm. (Doc. 180 at 17-21).

      The first and third points are moot because there is a genuine dispute of

material fact regarding whether Defendant has emitted, and is continuing to emit,

PM in exceedance of its PM limits. Plaintiffs have pointed to evidence in the record

showing at least one PM emission over the PM limit during tests. (Docs. 198 at 40-

41; 182-4 at 8). Defendant suggests the Court should ignore the exceedance in

question, although its argument on this point is unclear. The apparent response,

which lies at the end of a winding path including a footnote and several internal

references, indicates Defendant’s position that the Court should be looking at 3-hour

periods to correlate opacity to PM. (Doc. 208-1 at 10, 14, 45 n.10). But Edwards’s PM

violations are measured in 1-hour increments per their operating permit (Doc. 104-8

at 1), and there is no correlation necessary when Defendant’s tests show PM

exceedances. Therefore, it is not necessary to determine whether opacity alone causes

harm or whether PM increase related to an opacity violation is harm which can be

considered if the PM does not also exceed the PM limitations.

      As Defendant recognizes, its argument that there was no genuine dispute of

material fact with regard to whether the potentially small increment of PM increases

associated with opacity exceedances depended on the Court excluding the testimony

of one of Plaintiffs’ expert witnesses, Dr. Joel Schwartz. (Doc. 180 at 19-20 n.2). The

Court ruled Dr. Schwartz’s testimony is admissible. (Doc. 226). And while

Defendant’s arguments against admissibility may raise doubts as to the weight of Dr.

Schwartz’s testimony, this Court views it in the light most favorable to the


                                          29
nonmovant, Plaintiffs, as required on a motion for summary judgment. Through this

lens, Plaintiffs have admissible evidence showing an incremental increase in PM

results in a corresponding incremental increase in harm to human health.

      This leaves Defendant with one argument, the content of which has morphed

over the briefing on Defendant’s motion. Initially, Defendant stated “Plaintiffs’

failure to show exceedances of the PM NAAQS in the Peoria area precludes a finding

of harm from any non-exempt opacity exceed[a]nces.” (Doc. 180 at 20-21). The reply

brief shows a full retreat from the language suggesting emissions causing NAAQS

violations were necessary for a finding of harm—rather “the region’s compliance with

NAAQS[] is additional evidence that non-exempt opacity exceedances identified by

Plaintiffs are not causing harm to human health or the environment.” (Doc. 208-1 at

44). Defendant has therefore abandoned its position that compliance with regional

NAAQS is one of four reasons why Plaintiffs have not shown harm (Doc. 180 at 17-

18) by characterizing it as merely evidence of lack of harm (Doc. 208-1 at 44).

      The argument, after its metamorphosis, fails because the admission of Dr.

Schwartz’s testimony and evidence that PM emissions, both increased during opacity

exceedances and additional PM exceedances in their own right, provide evidence that

Edwards’s continuing violations of the Clean Air Act continue to cause harm to

human health. Even assuming, arguendo, that PM not exceeding the NAAQS is

evidence that individual source’s violations did not cause harm to human health, the

Court cannot weigh conflicting evidence while ruling on a motion for summary

judgment. Khan, 879 F.3d at 840. Therefore, this is not a ground for summary

judgment.


                                          30
       B.    The Balance of Harms Remains Unclear

       Defendant urges, in the alternative, the harm identified in Dr. Schwartz’s

opinion is outweighed by the “draconian, economically crushing” equitable relief

sought by Plaintiffs. (Doc. 180 at 21). The argument is installing the pollution controls

would cost either $56 million for two new electrostatic precipitators (ESPs) or $116

million for two baghouses, and the cost of installing either would cause the closure of

Edwards, resulting in 90 jobs and $90 million lost for the Peoria area. (Doc. 180 at

21).

       Plaintiffs disagree. One source of disagreement, and the only one necessary to

discuss, is whether Edwards would be forced to close. For this proposition, Defendant

relies solely on the declaration of Barry Boswell, Senior Vice President and Chief

Fossil Officer at Vistra Energy Corporation (Doc. 189), filed (and dated) on September

4, 2018. That one sentence alone reveals two issues with this declaration.

       First, the dispositive motion deadline was August 31, 2018—the declaration

was not timely filed. Defendant rather cursorily dismisses an objection from Plaintiff

on this score by citing Rule 56(c)(1), which requires evidence examined at summary

judgment be admissible. (Doc. 208-1 at 46). But even if this filing complied with the

Federal Rules of Civil Procedure, it was a violation of the Local Rules, and the Court

would decline to consider the affidavit for that reason alone. CDIL-LR 7.1(D) (“Any

filings not in compliance may be stricken by the court.”); 7.1(D)(1)(b) (“Include as

exhibits to the motion all relevant documentary evidence.”); Hummel v. St. Joseph




                                           31
Cty. Bd. Of Comm’rs, 817 F.3d 1010, 1017 (7th Cir. 2016).16 Moreover, the late

submission of this affidavit coupled with the failure to disclose any such

conversations to Plaintiffs calls into doubt its veracity. Cf. Fischer v. Avanade, Inc.,

519 F.3d 393, 407 (7th Cir. 2008) (holding a “late justification” for why plaintiff in an

employment discrimination case was not hired “provided at the eleventh hour in

conjunction with Defendant’s motion for summary judgment[] raises a genuine issue

of material fact as to whether this justification [was] a later fabrication on

Defendant’s part”).

       Second, Defendant spends a significant amount of time in its response to

Plaintiffs’ motion explaining why the Court should not consider its corporate parents’

finances in determining the economic impact of civil penalties, primarily arguing the

Court should view them as not responsible for IPRG’s conduct. (Doc. 200 at 73-77).

But Defendant assumes unsupported ipse dixit from an officer at one of those

corporate parents that the corporate parent will move forward with the closure of the

plant matters here. In other words, Defendant is at once arguing that “Vist[r]a and

Dynegy . . . do not own or operate Edwards” (Doc. 200 at 75) and that because a Vistra

executive says Vistra will decide to shut down Edwards, the Court must take it as a

given that it will occur.

       Of course, this is not irreconcilable—Defendant’s position is that Vistra does

not have control of the day-to-day operations at Edwards. (Doc. 200 at 75-76). But if

Vistra is exercising control over what pollution technologies Edwards can install and



16The Court notes Defendant asked neither permission nor forgiveness for its failure
to comply with the Local Rules.

                                           32
determining whether to shut it down such that IPRG must be profitable according to

Vistra’s desires, that certainly casts doubt on Defendant’s point. And according to

Defendant, “IPRG compiles the budget and directs capital investment planning”;

while the budget must be approved by Vistra “there is no evidence that the contents

in the budget were driven by anything other than the operation and capital needs of

the plant, as directed by IPRG.” (Doc. 200 at 76-77 (emphasis in original)). Although

the form of briefs and opinions finely chop cases into pieces, Defendant should

remember that inconsistencies in the whole do not go unnoticed.

      There are more issues. For one thing, Boswell is incorrect about the costs of

new ESPs. (Doc. 189 at 2 (“[T]he cost for the enlarged ESPs is approximately $65

million.”)).17 Therefore, even if the Court were to credit the Boswell declaration, it is

insufficient to show the ESPs at their actual cost—$56 million—would cause the

closure of Edwards. The declaration is also largely uncorroborated by evidence which

Plaintiffs had access to, depriving Plaintiffs of an opportunity to meaningfully

investigate Boswell’s claims. Defendant points to one instance, in one part of a

deposition transcript, where there is testimony that an obligation to install something

viewed as unneeded might set Edwards on “a potential glide path to a shutdown.”

(Doc. 210-1 at 11). But this testimony was speaking in the hypothetical, not the

actual. And Plaintiffs have presented at least some evidence that Edwards has

budgeted for baghouses before. (Doc. 199-19 at 5-10). Additionally, the Court is aware

from Plaintiffs’ motion that Vistra has reported this litigation and other CAA


17This might well be a scrivener’s error, but the Court, bound to view the evidence in
the light most favorable to Plaintiffs as the nonmoving party with respect to the
motion supported by the Boswell declaration, presumes it is not.

                                           33
litigation “could result in increased capital expenditures for the installation of

pollution control equipment . . . or could result in an order or a decision to retire

[violating] plants.” (Doc. 184-21 at 3). See Boyd v. Wexler, 275 F.3d 642, 645 (7th Cir.

2001) (“Circumstantial evidence can create an issue of credibility.”).

       The reed holding up Defendant’s argument, one declaration from one corporate

officer not timely filed and potentially not properly disclosed, is too slender.

Generally, attacks on credibility alone are not enough to defeat summary judgment.

Millbrook v. IBP, Inc., 280 F.3d 1169, 1181 (7th Cir. 2002). But in light of the

inconsistent circumstantial evidence in the record and Defendant’s procedural

failures, a credibility determination about Boswell’s testimony is essential. Outlaw v.

Newkirk, 259 F.3d 833, 838 (7th Cir. 2001) (“[I]ssues of credibility defeat summary

judgment . . . where an issue as to a material fact cannot be resolved without

observation of the demeanor of witnesses in order to evaluate their credibility.”

(citation,   internal   quotation   marks,    and   alteration   omitted)).   Credibility

determinations are a function for trial, not summary judgment. Deets v. Massman

Const. Co., 811 F.3d 978, 982 (7th Cir. 2016). The Court therefore finds a genuine

dispute of material fact with regard to whether injunctive relief would cause Edwards

to shut down, which consequently means there is a genuine issue about the harm to

the Peoria area.

       There is one more issue to address. Plaintiffs indisputably requested “all

documents concerning the possibility of future decommissioning, long-term

shutdown, or long-term reduction of load” at Edwards starting in 2013, the year in

which the suit was filed. (Doc. 198-9 at 13). “Documents” is defined quite broadly in


                                             34
the request. (Doc. 198-9 at 5-6). Although Defendant claims the declaration is

consistent with its discovery disclosures (Doc. 208-1 at 46), it does not explain how,

nor how Boswell had reviewed the demand with other senior managers (Doc. 189 at

3) without creating documents which needed to be turned over to Plaintiffs. Nor is

there any indication that any such documents have been turned over during the

pendency of these motions. The Court reminds Defendant of its continuing discovery

obligations under Rule 26(e). See also Fed. R. Civ. P. 37(c).18 And, the Court notes

that earlier disclosure of conversations about shutting down Edwards might have

allowed the record to be developed, and Boswell’s credibility less weakened, to the

point where summary judgment could have been appropriate now.

      There are genuine disputes of material fact as to both the harm caused by

Defendant’s violations of the Clean Air Act and the harm that would be caused by

ordering injunctive relief. Summary judgment is therefore inappropriate and

Defendant’s motion is denied.

                                    CONCLUSION

      For the reasons stated, Plaintiffs’ Motion for Partial Summary Judgment on

Remedy (Doc. 184) and Defendant’s Motion for Summary Judgment Concerning

Injunctive Relief (Doc. 180) are DENIED. However, pursuant to Federal Rule of Civil

Procedure 56(g), the Court finds no genuine dispute that no one, including Defendant,




18Had the Court determined concerns about credibility were insufficient to defeat
summary judgment and decided to ignore Defendant’s violation of the Local Rules, it
would have ordered supplemental briefing on whether to disregard Boswell’s
declaration under Rule 37(c).

                                         35
has yet paid any penalties for the violations found in this Court’s decision on liability.

Therefore, that fact will be treated as established in this case.


SO ORDERED.


Entered this 15th day of January 2019.

                                                           s/Joe B. McDade
                                                      JOE BILLY McDADE
                                                 United States Senior District Judge




                                           36
